Case 7:18-cv-07413-PMH-LMS Document 106

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ZHONGLE CHEN,
Plaintiff,
- against —
KICHO CORPORATION, et al,

Defendants.

Filed 07/29/20 Page 1 of 1

18 CV 7413 (NSR) (LMS)

ORDER

 

 

THE HONORABLE LISA MARGARET SMITH, U.S.M.J.!

On June 25, 2020, the undersigned granted Defendants' counsel's request to withdraw and

ordered that Defendants obtain new counsel within thirty days.2 Docket No. 103. As of

yesterday, July 28, 2020, no notice of appearance has been filed on behalf of any Defendant.

Therefore, the undersigned grants permission to Plaintiff to make a motion for default judgment

against the corporate Defendants.

Dated: July 29, 2020
White Plains, New York

SO ORDERED,

 

 

Southern District of New York

 

   

1 On February 14, 2019, the Honorable Nelson S. Roman referred this matter to the undersigned
for general pre-trial supervision, including the resolution of non-dispositive motions. Docket

No. 14.

? Defendant Lian Hua Corp. was added to this case in January 2020 and has not yet appeared.
See Docket No. 78. The undersigned's prior Order requiring Defendants to obtain counsel within
30 days of that Order applied equally to Defendant Lian Hua Corp. Docket Nos. 103 and 104.

 
